Citation Nr: 1227557	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-07 706 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's son




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1974.  He died in November 2007.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The appellant testified at a hearing before the Board in July 2010.

In March 2011, the Board denied claims of entitlement to service connection for lung cancer for the purpose of accrued benefits and entitlement to service connection for the cause of the Veteran's death.  Thereafter, the appellant filed an appeal with the United States Court of Appeals for Veterans Claims.  In a December 2011 Joint Motion for Partial Remand, the appellant and VA agreed that the Board erred in failing to obtain a medical opinion as to whether the Veteran's cause of death is related to service.  The Joint Motion for Partial Remand noted that the appellant did not intend to pursue an appeal of the claim of entitlement to service connection for lung cancer for the purpose of accrued benefits and that claim should be considered abandoned.  

The appellant was advised in a May 2012 letter that the Veterans Law Judge who conducted the July 2010 hearing is no longer employed by the Board.  She was informed that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7207(c) (West 2002); 38 C.F.R. § 20.707 (2011).  She was advised that her appeal may be reassigned to another Veterans Law Judge for a decision if she waived her right to another hearing.  38 C.F.R. § 19.3(b) (2011).  The appellant submitted a response to the letter in May 2012 and indicated that she did not want to appear at another hearing.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran's original certificate of death shows that the immediate cause of the Veteran's death was cardiopulmonary arrest.  An amended certificate of death indicates that the immediate cause of the Veteran's death was cardiopulmonary arrest due to or as a consequence of esophageal lung cancer.

The appellant has indicated that the Veteran, a Vietnam War veteran and recipient of the Combat Infantry Badge, suffered from lung cancer due to exposure to herbicides in service and that the lung cancer spread from the Veteran's lung to the esophagus and ultimately led to the cause of the Veteran's death.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) rated as 70 percent disabling, monomelic amotrophy of the left upper extremity rated as 40 percent disabling, and hemorrhoids rated as noncompensably disabling.  The Veteran was also in receipt of benefits for individual unemployability based on his service-connected disabilities since April 2000.   

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2011).  In determining whether a service-connected disability contributed to cause death, it must be shown that it contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2011). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011). 

A review of the Veteran's VA outpatient treatment reports shows that the Veteran was admitted for treatment for pericarditis in June 2007 at which time an esophageal mass was found.  A July 2007 positron emission tomography (PET)/computed tomography (CT) scan revealed esophageal malignancy with mediastinal lymph node metastasis, 4-centimeter hypermetabolic mass or infiltrate located in the right lower lobe, and small right-sided effusion with mild metabolic activity.  In August 2007, the Veteran was assessed with stage IV esophageal cancer with a fistula to the right lower lobe of the Veteran's lung.  The records show that the Veteran was treated with a palliative stent.  The records indicate that the tumor board determined that the best course of treatment for the Veteran's esophageal mass was radiation followed by palliative chemotherapy.  An entry dated in September 2007 indicates that the Veteran desired to stop radiation although he was willing to take chemotherapy.  The Veteran was advised that chemotherapy was not for a cure and was a form of palliation and he was given the option of going on hospice care for comfort measures.  The Veteran thereafter decided to cease all treatment and hospice care was ordered.  

In light of the fact that it is unclear whether the Veteran's esophageal tumor was the primary site of the Veteran's cancer or whether a service-connected disability contributed to the Veteran's cause death, a medical opinion should be obtained.  

Additionally, while the record shows that the Veteran was under hospice care at the time of his death, no records dated after September 2007 were associated with the claims file.  Any available records dated from September 2007 through November 2007 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and obtain consent to obtain any additional medical records pertinent to the claim.  Specifically, request that the appellant identify the hospice care provider who treated the Veteran from September 2007 until his death in November 2007.  Any negative responses for the request of records should be included in the claims file.

2.  Arrange for a physician to review the entire record, especially those reports prepared in conjunction with diagnosis and treatment of the Veteran's esophageal cancer.  The report of examination should include the complete rationale for all opinions expressed.  The reviewer must review the claims file and must note that review in the report.

(a)  The reviewer should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that esophageal cancer was related to the Veteran's active service, including exposure to herbicides.  If so, the reviewer should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that esophageal cancer caused or materially contributed to the Veteran's death as a result of cardiopulmonary arrest.  

(c)  The reviewer should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed esophageal cancer was a secondary site of cancer and whether the primary site of the tumor was the Veteran's lung, bronchus, larynx, or trachea.  If the examiner determines that the primary site of the Veteran's tumor was his lung, bronchus, larynx, or trachea, the reviewer should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that lung cancer caused or materially contributed to the Veteran's death as a result of cardiopulmonary arrest.  

(d)  The reviewer should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any service-connected disability (including PTSD, monomelic amotrophy of the left upper extremity, and hemorrhoids) caused or materially contributed to the Veteran's death as a result of cardiopulmonary arrest.

4.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


